United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
U.S. DISTRICT COURT, CLERK’S OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-498
Issued: July 25, 2006

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 13, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated September 15, 2006 with respect to a schedule
award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether appellant has more than a 10 percent permanent impairment to her
right leg, for which she received a schedule award.
FACTUAL HISTORY
On September 11, 2004 appellant filed a traumatic injury claim (Form CA-1) alleging
that she sustained a right leg injury when she tripped and fell on September 2, 2004 while in the
performance of duty. The Office accepted the claim for a right leg laceration. The medical
evidence indicated that appellant underwent debridement and repair of the laceration on

September 2, 2004 by Dr. Thomas Green, an orthopedic surgeon, and on October 6, 2004 by
Dr. Kevin Beshlian, a plastic surgeon.
In a report dated March 1, 2006, Dr. Abid Haq, an internist, provided a history and results
on examination. He noted significant ongoing pain in the right leg that was controlled by
medication. Dr. Haq also noted decreased sensation on the anterior portion of the leg lateral to
the scar. He opined that appellant had reached maximum medical improvement. With respect to
the degree of permanent impairment, Dr. Haq identified Table 17-36 of the American Medical
Association, Guides to the Evaluation of Permanent Impairment. He stated that appellant had a
five percent impairment based on limited kneeling. In addition, Dr. Haq identified Table 17-37
and the common peroneal nerve. He found that appellant had an additional five percent
impairment for sensory loss. According to Dr. Haq, combining the impairments under the
Combined Values Chart resulted in nine percent leg impairment.
The case was referred to an Office medical adviser for review. In a report dated April 20,
2006, the medical adviser reviewed Dr. Haq’s report. The medical adviser stated that he agreed
with the impairment rating examination, but not the final impairment number, because
5 combined with 5 results in 10 percent impairment under the Combined Values Chart. The
medical adviser also noted that Dr. Haq did not discuss Table 16-10 in grading the sensory loss
in the common peroneal nerve. With respect to maximum medical improvement, the medical
adviser opined that this occurred on March 1, 2006.
By decision dated May 24, 2006, the Office issued a schedule award for 10 percent
impairment to the right leg. The period of the award was 28.80 weeks from March 1, 2006.
Appellant requested a review of the written record on June 21, 2006. She submitted a
June 21, 2006 report from Dr. John W. Roberts, a neurologist, who stated that the right leg injury
had resulted in chronic reduced sensation and neuropathic pain on the right leg. Dr. Roberts did
not provide an opinion as to the degree of permanent impairment.
By decision dated September 15, 2006, the Office hearing representative affirmed the
May 24, 2006 schedule award decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.1 Neither the Act nor the regulation specify the manner in which the percentage of
impairment for a schedule award shall be determined. For consistent results and to ensure equal

1

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.2
ANALYSIS
Appellant received a schedule award for a 10 percent permanent impairment to the right
leg. The degree of impairment is, as noted above, determined by the applicable provisions of the
A.M.A., Guides. Dr. Haq identified Table 17-36, which provides impairments for skin loss.3
According to Table 17-36, tibial tuberosity covering which limits kneeling is five percent leg
impairment. Both Dr. Haq and the Office medical adviser concurred in finding five percent
impairment based on skin loss.
Dr. Haq also identified Table 17-37, which provides impairments due to nerve deficits.
For the common peroneal nerve, the maximum impairment for sensory deficit or pain is five
percent.4 The impairment is graded pursuant to Table 16-10.5 Although Dr. Haq did not
specifically discuss Table 16-10, he did note significant pain and sensory deficit in his report.
The Office medical adviser did not disagree with Dr. Haq or offer a different impairment based
on nerve deficit. The weight of the probative evidence, therefore, indicated that appellant had an
additional five percent impairment for common peroneal nerve deficit.
As noted by the Office medical adviser, combining 5 and 5 under the Combined Values
Chart results in 10 percent leg impairment.6 Accordingly, the Board finds that the probative
evidence of record does not establish greater than a 10 percent right leg impairment in this case.
The Board notes that the number of weeks of compensation for a schedule award is
determined by the compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the
leg, the maximum number of weeks of compensation is 288 weeks. Since appellant’s impairment
was 10 percent, she is entitled to 10 percent of 288 weeks or 28.80 weeks of compensation. It is
well established that the period covered by a schedule award commences on the date that the
employee reaches maximum medical improvement from residuals of the employment injury.7 In
this case, the Office medical adviser properly concluded that the date of maximum medical
improvement was the date of examination by Dr. Haq. The award, therefore, properly runs for
28.80 weeks commencing on March 1, 2006.

2

A. George Lampo, 45 ECAB 441 (1994).

3

A.M.A., Guides 550, Table 17-36.

4

Id. at 552, Table 17-37.

5

Id. at 482, Table 16-10.

6

Id. at 604, Combined Values Chart. This chart was designed to account for the effects of multiple impairments
with a summary value that does not exceed 100 percent. In this case, combining the impairments results in the same
impairment as adding the impairments.
7

Albert Valverde, 36 ECAB 233, 237 (1984).

3

On appeal, appellant questioned why the Office did not discuss the reports of Dr. Beshlian,
who performed the October 6, 2004 debridement surgery and was an attending physician. The
issue in this case is the degree of right leg permanent impairment under the A.M.A., Guides. There
are no medical reports from Dr. Beshlian in the record providing an opinion regarding a permanent
impairment in the right leg.
CONCLUSION
The evidence does not establish more than a 10 percent right leg permanent impairment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 15 and May 24, 2006 are affirmed.
Issued: July 25, 2006
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

